Citation Nr: 1621786	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-40 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, manifested by pain in the great toes. 

2.  Entitlement to service connection for a dental condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing in January 2016 before the undersigned.  A copy of the transcript is of record.  


REMAND

In February 2009, the Veteran informed VA that he was in receipt of benefits from the Social Security Administration (SSA).  VA must attempt to obtain the SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

At the January 2016 hearing, the Veteran stated that he received dental treatment with a private physician for an in-service injury within two months of separation from service.  He also stated that he received treatment for both great toes in 1972 or 1973, including surgery.  VA must attempt to obtain those private treatment records.  

The most recent VA treatment records associated with the Veteran's claims file are from 2010.  VA must determine whether additional VA treatment records exist, and if so, obtain them.  

The Veteran has not been provided VA examinations to determine the etiologies of the reported disabilities, and the record is not sufficient for the Board to adjudicate the claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, examinations are necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's SSA records.  Make as many requests as are necessary to obtain relevant records, and only end efforts if the records sought do not exist or further efforts to obtain the records would be futile.  All negative responses must be documented.  If no records are available, the record must indicate that and the Veteran should be notified.  

2.  Attempt to obtain any outstanding VA treatment records that may exist since 2010 that have not already been associated with the record.  Make as many requests as are necessary to obtain relevant records, and only end efforts if the records sought do not exist or further efforts to obtain the records would be futile.  If no records are available, the record must indicate that and the Veteran should be notified.  

3.  Provide the Veteran with release forms for medical records generated by the private providers who treated him for a dental condition in the 1960s and a bilateral toe condition in the 1970s.  If he returns the requested information, attempt to obtain the records.  If no records are obtained, the claims folder must indicate that fact and the Veteran should be notified.  

4.  Schedule the Veteran for an examination with an appropriate clinician for a bilateral foot disability manifested by pain in the great toes.  The examiner should provide all findings, with a complete rationale for the opinions, in the report.  The examiner must review the claims file and should note that review in the report.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  In providing the requested opinion, the examiner must address the Veteran's lay assertion of continuity of symptomatology since service.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The examiner must provide all diagnoses applicable to the feet and toes.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any foot or toe disabilities began during active service or are related to any incident of service, including wearing ill-fitting boots.

5.  Schedule the Veteran for an examination with an appropriate clinician for a dental condition.  The examiner should provide all findings, with a complete rationale for the opinions, in the report.  The examiner must review the claims file and should note that review in the report.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  In providing the requested opinion, the examiner must address the Veteran's lay assertion of continuity of symptomatology since service.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The examiner should provide all dental diagnoses applicable to the Veteran.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any dental condition began during active service, or is related to an incident of service, including being hit in the mouth by a ball.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

